                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN


UNITED STATES OF AMERICA,

                  Plaintiff,

      v.                                          Case No. 18-cr-62-pp

BRIAN GANOS, MARK SPINDLER,
SONAG COMPANY, INC., and
NUVO CONSTRUCTION COMPANY INC.,

                  Defendants.


  ORDER ADOPTING JUDGE JONES’S REPORT AND RECOMMENDATION
   (DKT. NO. 87) AND DENYING DEFENDANT SPINDLER’S MOTION TO
    DISMISS COUNTS ONE AND TWENTY-FIVE OF THE SUPERSEDING
                     INDICTMENT (DKT. NO. 43)


      Defendant Mark Spindler filed a motion to dismiss Count One

(conspiracy to engage in mail and wire fraud) and Count Twenty-Five

(misprision of a felony) of the May 1, 2018 superseding indictment under the

Fifth Amendment and Rules 7 and 12(b) of the Federal Rules of Criminal

Procedure. Dkt. No. 43. The defendant argues that the government failed to

allege essential mens rea elements: he asserts that Count One fails to allege the

specific intent to defraud and Count Twenty-Five fails to allege that the

defendant knew the offense allegedly committed by co-defendant Brian Ganos

was a felony. Id. at 1. Magistrate Judge David E. Jones issued a report,

recommending that this court deny the motion. Dkt. No. 87. Judge Jones

concluded that the elements of the underlying crime did not need to be alleged


                                        1
for the conspiracy count (Count One) and that the language of Count Twenty-

Five tracked the statutory language. The defendant since has filed an objection

to the recommendation, arguing that the superseding indictment fails to

provide sufficient notice or act as a proper bar against subsequent

prosecutions. Dkt. No. 93. The defendant indicates that he is not asking for

dismissal with prejudice; he says that if the court sustains his objection, he

expects that the government will file a second superseding indictment properly

alleging the scienter requirements. Dkt. No. 93 at 4.

I.    STANDARD OF REVIEW

      Under Federal Rule of Criminal Procedure 59(b)(3), the district court

must “determine de novo any part of the magistrate judge’s disposition that has

been properly objected to.” The district judge may accept the magistrate judge’s

recommendation, reject it or modify it. 28 U.S.C. § 636(b)(1).

II.   THE PARTIES’ ARGUMENTS TO JUDGE JONES

      In the brief in support of his motion, the defendant argues that he plays

a “very small part of a very large indictment that focuses on Brian Ganos.” Dkt.

No. 44 at 1. While the defendant concedes that the government clearly believes

Ganos defrauded the United States, he argues that the indictment lacks the

same clarity in its treatment of him. Id. He asserts that Count One, the

conspiracy count, fails to allege that he acted with intent to defraud. Id. He

asserts that Count Twenty-Five fails to allege that he knew Ganos was

committing a crime punishable by more than a year in prison. Id. at 1-2.




                                        2
         The government responded that Count One specifically alleges that

the defendant “knowingly conspired” with Ganos, Sonag Company, Nuvo

Construction Company and others to “devise and participate in a scheme

to defraud” various government entities and to obtain money based on

“materially false and fraudulent pretenses.” Dkt. No. 61 at 2. The

prosecution points out that the first thirty-eight paragraphs of the

superseding indictment contain allegations that the defendant advised

Ganos and the others about procedures to conceal the scheme, prepared

separate financial statements (one for bidding on government contracts

and one for bonding), and made materially false statements to federal

investigators to conceal the affiliations between the companies to further

the conspiracy. Id. at 8.

         With respect to Count Twenty-Five, the government asserted that

that count tracks the language of the statute (18 U.S.C. §4), stating that

the defendant “ha[d] knowledge that Brian L. Ganos committed the crime

of conspiracy to commit money laundering . . . .” Id. at 10. The

government points out that the Ninth Circuit’s recent decision in United

States v. Olson, 856 F.3d 1216 (9th Cir. 2017)—which the defendant

cited in support of his motion to dismiss Count Twenty-Five (dkt. no. 44

at 5)—concerns the degree of knowledge the government must prove at

trial, not the degree of knowledge that must be pled in the indictment. Id.

at 11.




                                         3
III.   JUDGE JONES’S RECOMMENDATION

       Judge Jones concluded that the superseding indictment “easily” satisfied

the test that a conspiracy charge contain allegations “clearly identifying the

offense defendants conspired to commit . . . .” Dkt. No. 87 at 6 (quoting United

States v. Kahn, 381 F.2d 824, 828 (7th Cir. 1967)). He found that Count One

alleged that the defendant “knowingly conspired with his co-defendants to

devise and participate in a scheme to defraud the United States, the State of

Wisconsin, Milwaukee County and other entities, and to obtain payments on

contracts and purchase orders by means of materially false and fraudulent

pretenses, representations and promises, and with the use of the United States

mail and interstate wire communications.” Id. (citing ¶1 of the superseding

indictment). He noted that paragraphs 3 through 38 of the superseding

indictment “fulsomely” described the fraud scheme, “detailing pertinent

background information, the individuals involved in the conspiracy and their

specific roles, the manner and means of the conspiracy, and the steps the co-

conspirators took to conceal the conspiracy.” Id.

       Judge Jones also concluded that the superseding indictment sufficiently

alleged that the defendant possessed fraudulent intent. Id. at 7. He pointed out

that paragraph 2 described the straw owners who were solicited to fraudulently

obtain contracts to which they were not entitled. Id. Finally, Judge Jones

focused on the language in paragraph 12, alleging that the defendant had

“contributed to this conspiracy-to-defraud via the outside accounting services




                                        4
he performed for Ganos-affiliated companies.” Id. Judge Jones laid out the

specific outside services alleged in paragraph 12:

      advis[ing] Ganos and others on bookkeeping, accounting, and
      payroll procedures and transactions that facilitated and concealed
      the scheme; concealing the scheme, attend[ing] meetings and
      engag[ing] in other interactions whereby he learned that Mr. Ganos
      and others were using straw owners to fraudulently obtain
      government set-aside contracts; prepar[ing] two sets of financial
      statements for Sonag Company, Nuvo, C3T, and Sonag Ready Mix—
      individual statements for each company for use in bidding for
      government set-aside contracts and consolidated statements for use
      in obtaining bonding; and l[ying] to investigators about whether C3T
      was affiliated with Nuvo or Sonag Company.

Id. From this detailed recitation, Judge Jones concluded that “it can be inferred

from [the defendant’s] knowledge of the scheme and conduct in furtherance

thereof that he acted with the intent to defraud.” Id.

      Finally, Judge Jones found that the superseding indictment sufficiently

alleged the elements of misprision of a felony under 18 U.S.C. 4. Id. at 8. He

determined that the language in the superseding indictment tracked the

language of 18 U.S.C. §4. Dkt. No. 87 at 8. Judge Jones rejected the

defendant’s argument that the Ninth Circuit’s decision in Olson, 856 F.3d at

1220, required the indictment to allege that the defendant knew that

conspiracy to commit money laundering (the crime the defendant allegedly took

steps to conceal and failed to notify authorities about) was a felony. Id. at 8-9.

Judge Jones pointed out that the Seventh Circuit had not adopted the

reasoning in Olson, and that Olson involved a challenge to the sufficiency of

the evidence at trial and not whether the indictment conforms to minimal

constitutional standards. Id. at 9. He concluded that the fact that the

                                         5
superseding indictment did not allege the defendant knew that money

laundering was a felony was a “hypertechnical” reading of the superseding

indictment. Id.

IV.   BASIS FOR THE DEFENDANT’S OBJECTION

      The defendant’s objection reasserts the arguments he made in the brief

supporting his motion to dismiss. Dkt. No. 93 at 1. The defendant insists that

because the government cannot prove the conspiracy charge without proof that

he acted with specific intent to defraud, the superseding indictment must

contain this specific allegation, or it will “leave[] [him] vulnerable to a

conviction ‘on the basis of facts not found by, and perhaps not even presented

to, the grand jury which indicted him.’” Id. at 3 (quoting Russell v. United

States, 369 U.S. 749, 770 (1962)). As to Count Twenty-Five, the defendant

concedes that Olson is not controlling. Id. He says his real argument is that the

Supreme Court has held that “‘[a]bsent some indication of contrary purpose in

the language or legislative history of the statute,’ courts ‘ordinarily read a

phrase in a criminal statute that introduces the elements of a crime with the

word “knowingly” as applying that word to each element in the statute.’” Id.

(quoting Flores-Figueroa v. United States, 556 U.S. 646, 652 (2009); Elonis v.

United States, ___ U.S. ___, 135 S. Ct. 2001, 2009 (2015)). The defendant

argues that this holding requires, as an element of misprision of the felony of

money-laundering, that the government prove the defendant knew that money

laundering is a felony, and that the superseding indictment is constitutionally

deficient if it does not state as much. Id. at 3-4.

                                          6
V.    ANALYSIS

      A motion under Rule 12 tests the sufficiency of the indictment. Fed. R.

Crim. P. 12(b)(3). Rule 7 requires that the indictment contain a “plain, concise,

and definite written statement of the essential facts constituting the offense

charged.” Fed. R. Crim. P. 7(c)(1). An indictment “that ‘tracks’ the words of a

statute to state the elements of the crime is generally acceptable, and while

there must be enough factual particulars so the defendant is aware of the

specific conduct at issue, the presence or absence of any particular fact is not

dispositive.” United States v. White, 610 F.3d 956, 958-959 (7th Cir. 2010)

(citing United States v. Smith, 230 F.3d 300, 305 (7th Cir. 2000)). An

indictment sufficiently alleges an offense where it “(1) states the elements of

the offense charged; (2) fairly informs the defendant of the nature of the charge

so that he may prepare a defense; and (3) enables him to plead an acquittal or

conviction as a bar against future prosecutions for the same offense.” United

States v. Miller, 883 F.3d 998, 1002 (7th Cir. 2018) (quoting United States v.

McLeczynsky, 296 F.3d 634, 636 (7th Cir. 2002)).

      The test is whether “an indictment conforms to minimal constitutional

standards”—not whether the indictment “could have been framed in a more

satisfactory manner.” United States v. Vaughn, 722 F.3d 918, 925 (7th Cir.

2013) (quoting United States v. Hausmann, 345 F.3d 952, 955 (7th Cir. 2003)).

The court reviews the indictment on practical basis and in its entirety, rather

than in a “hyper-technical manner.” Smith, 230 F.3d at 305 (citation and

quotation marks omitted). When evaluating the sufficiency of the indictment,

                                        7
the court focuses on the allegations and accepts them as true. United States v.

Moore, 563 F.3d 583, 586 (7th Cir. 2009).

      A.    Count One—Conspiracy to Commit Mail and Wire Fraud

      Count One charges the defendants with conspiracy to engage in mail and

wire fraud in violation of 18 U.S.C. §1349. Section 1349 is a stand-alone

conspiracy statute that reads: “Any person who attempts or conspires to

commit any offense under this chapter shall be subject to the same penalties

as those prescribed for the offense, the commission of which was the object of

the attempt or conspiracy.” 18 U.S.C. §1349; see United States v. Tepoel, 2008

WL 4554926, *3 (W.D. Wis. Feb. 27, 2008) (“Section 1349 is a stand-alone

statute that criminalizes attempts and conspiracies to violate certain fraud

statutes.”). The Seventh Circuit has a standard pattern jury instruction for this

charge requiring proof that: (1) the conspiracy charged in Count One existed

and (2) the defendant knowingly became a member of the conspiracy with an

intent to advance the conspiracy. Seventh Circuit Pattern Criminal Jury

Instructions (2017), Instruction 5.08(B)(Conspiracy – No Overt Act Required).

      The “conspiracy charged in Count One” of the superseding indictment is

mail and wire fraud under §§1341 and 1343. The standard pattern instruction

in this circuit for a mail/wire fraud offense sets forth the following elements: (1)

the defendant knowingly devised or participated in a scheme to defraud; (2) the

defendant did so with the intent to defraud; (3) the scheme to defraud involved

a materially false or fraudulent pretense, representation, or promise; and (4) for

the purpose of carrying out the scheme or attempting to do so, the defendant

                                         8
used or caused the use of mails or caused interstate wires to take place.

Seventh Circuit Criminal Jury Instructions (2017), Instruction for 18 U.S.C.

§§1341 & 1343 (Mail/Wire/Carrier Fraud – Elements).

      The superseding indictment sufficiently alleges a conspiracy to commit

mail/wire fraud against the defendant. The first paragraph tracks the language

of the statute, alleging that the defendant and his co-defendants knowingly

conspired (agreed) with each other to devise and participate in a scheme to

defraud the United States, the State of Wisconsin, Milwaukee County and other

entities to obtain money and property from them (through payments on

contracts and purchase orders) by means of materially false and fraudulent

pretenses, representations, and promises with the use of the United States

mail and interstate wire communications in violation of 18 U.S.C. §§1341 and

1343. Dkt. No. 25 at ¶1. While it is true that paragraph one does not contain

the conclusory phrase “the defendant acted with intent to defraud,” the next

thirty-seven paragraphs provide sufficient allegations to establish that the

defendant did act with intent to defraud.

      The superseding indictment explains the “essence of the conspiracy and

scheme” as follows:

      The essence of the conspiracy and scheme was to operate companies
      with straw owners who qualified as a socially and economically
      disadvantaged individual or as a service-disabled veteran, but who
      did not actually control the companies. The conspirators then
      fraudulently obtained small business program certifications as to
      the status of the companies and used those certifications to obtain
      over $200 million in federal, state, and local contract payments to
      which they were not entitled. Through the conspiracy and scheme,
      the conspirators enriched themselves, undermined the small

                                        9
      business programs, and deprived honest small businesses of
      opportunities for work.

Dkt. No. 25 at ¶2. The superseding indictment spells out the roles of each of

the co-conspirators. It says that the defendant, for example, was the “co-owner

of Komisar and Spindler, s.c., an accounting firm in Menomonee Falls,

Wisconsin” that “performed outside accounting services for Ganos-affiliated

companies, including Sonag Company, Nuvo Construction Company, Inc., C3T,

Inc. and Sonag Ready Mix.” Id. at ¶12. The relationship between these

companies is at the heart of the scheme—Ganos and others controlled these

companies, but utilized straw owners (J.L., T.A. and O.M.) who qualified as

either (1) a socially or economically disadvantaged individual or (2) a service-

disabled veteran. Id. at ¶20. The co-conspirators used these companies to

obtain small business certifications based on materially false representations.

Id. at ¶24.

      The government alleges the defendant and Ganos consulted about

bookkeeping, accounting and payroll procedures and transactions which

facilitated the scheme. Id. at ¶28. This included arranging for J.L.’s

compensation from a construction project (the Southwest Minnesota Housing

Partnership) to be paid through Nuvo’s payroll; creating false records to make it

appear that T.A. had received additional income that would make him the

highest compensated C3T employee, even though he had not received the

income; and implementing procedures to pass through all revenue and

expenses—and therefore all profits—associated with Nuvo concrete sales to

Sonag Ready Mix. Id. The indictment alleges that Ganos and the defendant
                                        10
(and others) allegedly held regular meetings to review the financial performance

of the companies controlled by Ganos, including Nuvo and C3T. Id. at ¶29.

“Through these meetings and other interactions, the defendant knew that

Ganos and others besides the straw owners controlled Nuvo and C3T, and that

the companies did not meet the eligibility criteria for small business programs”

and that “Nuvo and C3T were obtaining federal construction contracts and

concrete purchase orders that were set aside under small business programs.”

Id. at ¶29. Ganos and the defendant (and others) allegedly prepared two sets of

financial statements for Sonag Company, Nuvo, C3T and Sonag Ready Mix—

one that showed each company’s results on its own and one that combined the

companies’ results. Id. at ¶30. They submitted the individual statements to

small business program representatives and used the combined statements for

bonding. Id. at ¶¶30, 31. Finally, the superseding indictment alleges that the

defendant gave a materially false statement to the VA Office of Inspector

General and the Federal Bureau of Investigation when he denied that C3T had

any affiliation with Nuvo or Sonag Company. Id. at ¶38.

      These allegations, viewed as a whole, are sufficient to notify the

defendant of the specific conduct he is alleged to have committed. They allege

that the defendant knew of the scheme to use straw owners to obtain federal

construction contracts for which they were not eligible and that he participated

in that scheme. The allegations that he created false records, created two sets

of financial statements, and made a false statement to investigators indicate

that he acted with intent to defraud. These allegations state the elements of the

                                       11
crime, adequately inform the defendant of the nature of the charge against him

so he may prepare a defense and allow him to assert any judgment as a bar to

future prosecutions for the same offense. The defendant has not demonstrated

that Count One of the superseding indictment is constitutionally deficient.

      B.      Count Twenty-Five—Misprision of a Felony

      Section 4 of Title 18 provides: “Whoever, having knowledge of the actual

commission of a felony cognizable by a court of the United States, conceals and

does not as soon as possible make known the same to some judge or other

person in civil or military authority under the United States, shall be fined

under this title or imprisoned not more than three years, or both.” 18 U.S.C.

§4.

      Some circuits have held that the government must prove four elements

to prove a misprision charge: (1) the principal committed and completed the

felony alleged; (2) the defendant had knowledge of the fact; (3) the defendant

failed to notify the authorities; and (4) the defendant took affirmative steps to

conceal the crime of the principal. United States v. Baumgartner, 581 Fed.

App’x 522, 526 (6th Cir. 2014) (citation omitted). See also, United Sates v.

Caraballo-Rodriguez, 480 F.3d 62, 70 (1st Cir. 2007 (accepting elements

arguendo because the defendant did not dispute them); United States v. Cefalu,

85 F.3d 964, 969 (2d Cir. 1996); United States v. Gebbie, 294 F.3d 540, 544

(3rd Cir. 2002); Olson, 856 F.3d at 1220; United States v. Baez, 732 F.2d 780,

782 (10th Cir. 1984); United States v. Brantley, 803 F.3d 1265, 1275-76 (11th

Cir. 2015).

                                        12
      Other circuits consider a misprision charge to have three elements: (1)

knowledge that a felony was committed; (2) failure to notify the authorities of

the felony; and (3) an affirmative step to conceal the felony. Vellegas-Sarabia v.

Sessions, 874 F.3d 871, 878 (5th Cir. 2017). See also United States v. Wilkes,

Case No. 92-5037, 1992 WL 188133, *2 (4th Cir. Aug. 7, 1992); United States

v. Solis, Case No. 18-1215, 2019 WL 573356, *3 (8th Cir. Feb. 13, 2019).

      The Seventh Circuit, however, appears to have had little occasion to

speak to the elements of this offense. There is no pattern jury instruction for it,

and the court could not find a Seventh Circuit decision listing the elements of

the offense. The closest the court could come is a decision from almost fifty

years ago, in which the Seventh Circuit stated that it “agree[d] . . . with a . .

decision in the tenth circuit, that an indictment simply using the words of the

statute and alleging concealment and failure to make known is sufficient.”

United States v. Daddano, 432 F.2d 1119, 1124 (7th Cir. 1970) (citing Sullivan

v. United States, 411 F.2d 556 (10th Cir. 1969)).

      The superseding indictment tracks the language of the statute, and it

alleges concealment and failure to make known—the requirements the

Daddano court found sufficient. It charges that the defendant—having

knowledge that Ganos committed the crime of conspiracy to commit money

laundering in violation of 18 U.S.C. §1956(h)—failed to notify as soon as

possible an authority under the United States that a crime had been committed

and took affirmative steps to conceal the crime. Dkt. No. 25 at ¶67. Specifically,

Count Twenty-Five goes further, indicating that the defendant knew that Ganos

                                         13
was laundering money because the defendant himself helped Ganos do it; the

superseding indictment alleges that the defendant

      prepared an Independent Accountant’s Review Report for C3T as of
      December 31, 2012, and December 31, 2013, that contained false
      representations regarding amounts of monies that had been
      transferred at Ganos’s direction from C3T to Sonag Company. These
      representations included (a) understating the amounts of monies
      that had been transferred from C3T to Sonag Company, and (b)
      falsely stating that Sonag Company had provided $325,000 of
      services to C3T when, in reality, no such services had been provided.

Id.

      The defendant argues that the Ninth Circuit’s decision in Olson is

“illustrative” to support his claim that the indictment must state that the

defendant knew money laundering was a felony. Olson, 856 F.3d at 1216. In

Olson, the defendant appealed her conviction under 18 U.S.C. §4 arguing, in

part, that the government failed to prove she knew that the conduct she

concealed was a felony. Id. at 1220. The Ninth Circuit agreed that the

misprision statute requires knowledge that the principal engaged in conduct

that satisfied the essential elements of the underlying felony and knowledge

that the underlying offense is a felony. Id. at 1222. It then considered what it

means to “know” that conduct constitutes a felony. Id. at 1223. The Ninth

Circuit concluded that such knowledge requires proof that the defendant knew

that the underlying offense was “punishable by . . . a term of imprisonment

exceeding one year.” Id.

      As previously mentioned, the defendant concedes that Olson is not

controlling, and the court does not find it persuasive, either. As noted, the

Ninth Circuit has enunciated four elements of a misprision claim; the Seventh
                                        14
Circuit has not. More to the point, the Olson decision is silent on what the

government must allege in the indictment; it speaks only to what the

government must prove at trial. Whether the government must prove beyond a

reasonable doubt at trial that the defendant knew the alleged money

laundering scheme was an offense punishable by more than a year in prison,

and if so, whether the government can prove it beyond a reasonable doubt, is

not the question before the court. The question before the court is whether the

indictment provides the defendant with sufficient notice of the specific conduct

at issue, enables him to prepare a defense and will enable him to plead an

acquittal or conviction as a bar against any future prosecution. Under the only

guidance it can find from the Seventh Circuit—Daddano—the court concludes

that it does.

VI.   CONCLUSION

      The court ADOPTS Judge Jones’s recommendation. Dkt. No. 87. The

court DENIES the defendant’s motion to dismiss Counts One and Twenty-Five.

Dkt. No. 43.

      Dated in Milwaukee, Wisconsin this 26th day of February, 2019.

                                     BY THE COURT:


                                     _____________________________________
                                     HON. PAMELA PEPPER
                                     United States District Judge




                                       15
